 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL DIAZ PEREZ,                      )   No. CV 18-3457 JFW (FFM)
12                                           )
                        Plaintiff,           )   ORDER ACCEPTING FINDINGS,
13                                           )   CONCLUSIONS AND
                  v.                         )   RECOMMENDATIONS OF
14                                           )   UNITED STATES MAGISTRATE JUDGE
     SUPERIOR COURT OF                       )
15   CALIFORNIA COUNTY OF                    )
     ORANGE, et al.,                         )
16                                           )
                        Defendants.          )
17                                           )

18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records
19
     and files herein, and the Report and Recommendation of United States Magistrate Judge.
20
     Plaintiff has not filed any written Objections to the Report. The Court concurs with and
21
     accepts the findings, conclusions and recommendations of the Magistrate Judge.
22
           IT IS ORDERED that Judgment be entered dismissing this action without
23
     prejudice.
24
25
     DATED: November 13, 2018
26
27                                                       JOHN F. WALTER
28                                                    United States District Judge
